DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  

Regarding Claim 1
Line 7 recites the language “the piston”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the hollow piston—
Line 10 recites the language “arranged at free end”. The claim language should be amended such that it reads –arranged at a free end—
Line 10 recites the language “the piston”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the hollow piston—

Regarding Claim 10
Line 4 recites the language “the piston”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the hollow piston—
Line 8 recites the language “arranged at free end”. The claim language should be amended such that it reads –arranged at a free end—
Line 8 recites the language “the piston”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the hollow piston—



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Lines 20-21 recite the limitation “a first pressurized oil chamber”. However, Line 19 recites the limitation “two pressurized oil chambers”. It is unclear whether the “first pressurized oil chamber” of lines 20-21 is one of the two pressurized oil chambers of line 19 or if it is an additional/new pressurized oil chamber. For examination purposes, the claim limitation has been interpreted as one of the two pressurized oil chambers. 
Line 22 recites the limitation “a second pressurized oil chamber”. However, Line 19 recites the limitation “two pressurized oil chambers”. It is unclear whether the “second pressurized oil chamber” of line 22 is one of the two pressurized oil chambers of line 19 or if it is an additional/new pressurized oil chamber. For examination purposes, the claim limitation has been interpreted as one of the two pressurized oil chambers. 

Regarding Claim 5
Lines 2-3 recites the limitation “the pressurized oil feeds for the pressurized oil chambers”. However, claim 1 previously disclosed “a first pressurized oil feed” for the “first pressurized oil chamber”, a “second pressurized oil feed” for the “second pressurized oil chamber”, and “two pressurized oil chambers”. It is unclear which pressurized oil chambers are being referred to as “the pressurized oil chambers” in line 2-3. Additionally, if the “two pressurized oil chambers” of Claim 1 are different from the “first pressurized oil chamber” and the “second pressurized oil chamber”, “the pressurized oil feeds for the pressurized oil chambers” lacks antecedent basis in the claims. 

Regarding Claim 8
Lines 2-3 recite the limitation “a pressurized oil chamber”. However, Claim 7 recites the limitation “two pressurized oil chambers”. It is unclear whether the “pressurized oil chamber” of Claim 8 is one of the two pressurized oil chambers of Claim 7 or if it is an additional/new pressurized oil chamber. For examination purposes, the claim limitation has been interpreted as one of the two pressurized oil chambers. 

Regarding Claims 2-4 and 6
Claims 2-4 and 6 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummer, DE 102015221038 A1, in view of Ableitner et al., US 3,913,538.

Regarding Claim 1
Dummer discloses a hydraulic support element (40) for a switchable finger follower of a valve train of an internal combustion engine (Dummer, [0001], Figure 2), the hydraulic support element (40) comprising: 
1) a cup-shaped cylinder (42) with a base (B, annotated Figure 1 of Dummer below) arranged at a cylinder end (Dummer, [0017], Annotated Figure 1 below and Figure 2), 
2) a hollow piston (43) arranged in an axially movable manner within the cup-shaped cylinder (42) (Dummer, [0018], Figure 2), the hollow piston (43) having: 
a) a piston head (Ph, annotated Figure 1 of Dummer below) facing the base (B) (Dummer, annotated Figure 1 below), 
b) a contact head (44) arranged at a free end of the hollow piston (43), the contact head (44) configured to support the finger follower (Dummer, Figures 1-2), and 
c) an interior space fluidly connected to an outlet opening (57) formed in the contact head (44) (Dummer, [0018], Figure 1), the interior space of the hollow piston (43) 
	However, Dummer does not disclose a filter cartridge formed as a tubular body, the filter cartridge configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge fluidly connected to the outlet opening of the contact head, and a first end of the filter cartridge sealingly located on the partition element in the second pressurized oil chamber and a second end of the filter cartridge fluidly connected to the outlet opening of the contact head. 
Ableitner teaches a hydraulic support element comprising a filter cartridge (27) formed as a tubular body [the filter (27) of Ableitner is arranged within a cylindrical member (17) and is therefore formed as a tubular body] (Ableitner, Column 2, Line 68 – Column 3, Line 37, Figures 1 and 4), the filter cartridge (27) configured to be charged from the outside the filter cartridge (27) with pressurized oil (via bore (13)) and an interior space of the filter cartridge (27) fluidly connected to the outlet opening (at (9)) of the contact head (9) (Ableitner, Column 2, Lines 40-68, Figures 1 and 4), wherein a second end (E2, annotated Figure 4 of Ableitner below) of the filter cartridge (27) is fluidly connected to the outlet opening (at (9)) of the contact head (9) (Ableitner, Figures 1 and 4). [Therefore, the combination of Dummer and Ableitner configures the filter cartridge such that a first end of the filter cartridge is sealingly located on the partition element in the second pressurized oil chamber and a second end of the filter cartridge is fluidly connected to the outlet opening of the contact head so that the pressurized oil is treated.]


    PNG
    media_image1.png
    576
    337
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Dummer

    PNG
    media_image2.png
    221
    322
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 4 of Ableitner

    PNG
    media_image3.png
    604
    671
    media_image3.png
    Greyscale

Figure 3: Positioning of Filter cartridge of Ableitner in Dummer

Regarding Claim 2


    PNG
    media_image4.png
    377
    368
    media_image4.png
    Greyscale

Figure 4: Annotated Figure 4 of Ableitner
 
Regarding Claim 3
Dummer and Ableitner teach the system as rejected in Claim 1 above. Dummer further discloses a tubular protuberance (P, annotated Figure 1 of Dummer below) of the partition element (58), the protuberance (P) being direct toward the second pressurized oil chamber (55) (Dummer, annotated Figure 1 of Dummer below), and a sealing sleeve (C2) associated with the second end (E2) of the filter cartridge (27) (Ableitner, annotated Figure 4 above). 

    PNG
    media_image5.png
    639
    383
    media_image5.png
    Greyscale

Figure 5: Annotated Figure 1 of Dummer

Regarding Claim 4
	Dummer and Ableitner teach the system as rejected in Claim 1 above. Dummer further discloses that the partition element (58) has a restriction orifice (59) which connects the first pressurized oil chamber (50) to the second pressurized oil chamber (55) (Dummer, [0019], Figure 1). 

	Regarding Claim 5
	Dummer and Ableitner teach the system as rejected in Claim 1 above. Dummer further discloses that the pressurized oil feed (48, 51, 49) for the first pressurized oil chamber (50) comprises: a feed opening (48) formed in a wall of the cylinder (42), the feed opening (48) configured to be connected to a pressurized oil line (Dummer, [0017]-[0018]); at least one inlet opening (49) formed in a wall of the hollow piston (43); and an annular space (path (51) between (48) and (49)) formed between the wall of the cylinder (42) and the wall of the hollow piston (43), the annular space having an axial extend that connects the feed opening (48) and the at least one inlet opening (49) (Dummer, [0017]-[0018], Figure 1). Dummer further discloses that the pressurized oil feed (53, 56, 54) for the second pressurized oil chamber (55) comprises: a feed opening (53) formed in a wall of the cylinder (42), the feed opening (53) configured to be connected to a pressurized oil line (Dummer, [0017]-[0018]); at least one inlet opening (54) formed in a wall of the hollow piston (43); and an annular space (path (56) between (53) and (54)) formed between the wall of the cylinder (42) and the wall of the hollow piston (43), the annular space having an axial extend that connects the feed opening (53) and the at least one inlet opening (54) (Dummer, [0017]-[0018], Figure 1).

	Regarding Claim 6
	Dummer and Ableitner teach the system of claims 1 and 4 above. Dummer further discloses that the restriction orifice (59) is arranged between the second pressurized oil feed (53, 56, 54) and the contact head (44) (Dummer, Figure 1). 

	Regarding Claim 7

1) a cup-shaped cylinder (42) with a base (B, annotated Figure 1 of Dummer above) arranged at a cylinder end (Dummer, [0017], annotated Figure 1 above and Figure 2), 
2) a hollow piston (43) arranged in an axially movable manner within the cup-shaped cylinder (42) (Dummer, [0018], Figure 2), the hollow piston (43) having: 
a) a piston head (Ph, annotated Figure 1 of Dummer above) facing the base (B), 
b) a contact head (44) arranged at a free end of the hollow piston (43), the contact head (44) configured to support the finger follower (Dummer, Figures 1-2), and 
c) an interior space fluidly connected to an outlet opening (57) formed in the contact head (44) (Dummer, [0018], Figure 1), the interior space of the hollow piston (43) having two pressurized oil chambers (50, 55) separated from each other by a partition element (58) (Dummer, [0019), Figure 1) (Dummer, [0017]-[0018], Figure 1).
	However, Dummer does not disclose a filter cartridge formed as a tubular body, the filter cartridge configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge fluidly connected to the outlet opening of the contact head, and a first end of the filter cartridge sealingly located on the partition element in the second pressurized oil chamber and a second end of the filter cartridge fluidly connected to the outlet opening of the contact head. 
Ableitner teaches a hydraulic support element comprising a filter cartridge (27) formed as a tubular body [the filter (27) of Ableitner is arranged within a cylindrical member (17) and is therefore formed as a tubular body] (Ableitner, Column 2, Line 68 – Column 3, Line 37, Figures 1 and 4), the filter cartridge (27) configured to be charged from the outside the filter cartridge (27) with pressurized oil (via bore (13)) and an interior space of the filter cartridge (27) fluidly connected to the outlet opening (at (9)) [Therefore, the combination of Dummer and Ableitner configures the filter cartridge such that a first end of the filter cartridge is sealingly located on the partition element in the second pressurized oil chamber and a second end of the filter cartridge is fluidly connected to the outlet opening of the contact head so that the pressurized oil is treated.]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dummer to include a filter cartridge formed as a tubular body and configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge is fluidly connected to the outlet opening of the contact head as is taught by Ableitner to provide a means for de-foaming the pressurized oil to treat the pressurized oil to provide efficient operation of the valve-play compensating element.

	Regarding Claim 8
	Dummer and Ableitner teach the system as rejected in Claim 7 above. The combination of Dummer and Ableitner further teaches that the filter cartridge is configured to be charged from outside the filter cartridge with pressurized oi from a pressurized oil chamber (55, Dummer) formed between the contact head (44, Dummer) and the partition element (58, Dummer) (Dummer, Figure 1). 

Regarding Claim 9
	Dummer and Ableitner teach the system as rejected in Claim 7 above. Dummer further discloses that the partition element (58) has a restriction orifice (59) which connects the two pressurized oil chambers (50, 55) (Dummer, [0019], Figure 1). 

Regarding Claim 10
Dummer discloses a hydraulic support element (40) for a switchable finger follower of a valve train of an internal combustion engine (Dummer, [0001], Figure 2), the hydraulic support element (40) comprising: 
1) a cup-shaped cylinder (42) with a base (B, annotated Figure 1 of Dummer above) arranged at a cylinder end (Dummer, [0017], Annotated Figure 1 and Figure 2), 
2) a hollow piston (43) arranged in an axially movable manner within the cup-shaped cylinder (42) (Dummer, [0018], Figures 1 and 2), the hollow piston (43) having: 
a) a piston head (Ph, annotated Figure 1 of Dummer above) facing the base (B), a first pressurized oil chamber (C1, annotated Figure 1 of Dummer above) (Dummer, annotated Figure 1 above), 
b) a contact head (44) arranged at a free end of the hollow piston (43), the contact head (44) configured to support the finger follower (Dummer, Figures 1-2), and 
c) an interior space having a second pressurized oil chamber (50) and a third pressurized oil chamber (55), the second pressurized oil chamber (50) arranged between the first and third pressurized oil chambers (C1, 55) (Dummer, [0017]-[0019], annotated Figure 1 above). 
	However, Dummer does not disclose a filter cartridge formed as a tubular body disposed within the third pressurized oil chamber, the filter cartridge configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge fluidly connected to the outlet opening of the contact head. 
Ableitner teaches a hydraulic support element comprising a filter cartridge (27) formed as a tubular body [the filter (27) of Ableitner is arranged within a cylindrical member (17) and is therefore formed as a tubular body] (Ableitner, Column 2, Line 68 – Column 3, Line 37, Figures 1 and 4), the filter cartridge (27) configured to be charged from the outside the filter cartridge (27) with pressurized oil (via bore (13)) and an interior space of the filter cartridge (27) fluidly connected to the outlet opening (at (9)) of the contact head (9) (Ableitner, Column 2, Lines 40-68, Figures 1 and 4), wherein a second end (E2, annotated Figure 4 of Ableitner above) of the filter cartridge (27) is fluidly connected to the outlet opening (at (9)) of the contact head (9) (Ableitner, Figures 1 and 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Dummer to include a filter cartridge formed as a tubular body and configured to be charged from outside the filter cartridge with pressurized oil and an interior space of the filter cartridge is fluidly connected to the outlet opening of the contact head as is taught by Ableitner to provide a means for de-foaming the pressurized oil to treat the pressurized oil to provide efficient operation of the valve-play compensating element.

	Regarding Claim 12
	Dummer and Ableitner teach the system as rejected in Claim 10 above. Dummer further discloses a check valve (46) arranged between the first and second pressurized oil chambers (C1, 50) (Dummer, Figure 1). 

	Regarding Claim 13
	Dummer and Ableitner teach the system as rejected in Claims 10 and 12 above. Dummer further discloses that the first, second, and third pressurized oil chambers (C1, 50, 55) are fluidly connected with each other when the check valve (46) is in an open state (Dummer, Annotated Figure 1 above).

	Regarding Claim 14


	Regarding Claim 15
	Dummer and Ableitner teach the system as rejected in Claims 10 and 14 above. Dummer further discloses a second oil feed (53, 56, 54) connected to the third pressurized oil chamber (55) (Dummer, Figure 1). 

	Regarding Claim 16
	Dummer and Ableitner teach the system as rejected in Claims 10, 14, and 15 above. Dummer further discloses that the second oil feed (53, 56, 54) is arranged between the first oil feed (50, 48, 51) and the outlet opening (57) of the contact head (44) (Dummer, Annotated Figure 1 above). 

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummer, DE 102015221038 A1, in view of Ableitner et al., US 3,913,538, and further in view of Khadilkar et al., US 2017/0002703.

Regarding Claim 11
Dummer and Ableitner teach the system as rejected in Claim 10 above. However, Dummer and Ableitner do not teach that the length of the tubular body is greater than a diameter of the tubular body. 

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it an obvious matter of design choice to have the length of the filter tubular body greater than the diameter of the filter tubular body as is taught by Khadilkar, since the Applicant has not disclosed that having the length of the tubular body greater than then diameter of the tubular body solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a filter tubular body with a diameter that is longer than the length.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Nishimoto et al. (US 2015/0053174) – control device of multi-cylinder engine
- Schnell et al. (US 2009/0217896) – valve drive for engine
- McElwee et al. (US 2008/0190391) – valve train assembly

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746